

FIRST AMENDMENT TO CREDIT AGREEMENT


This First Amendment to Credit Agreement (“Amendment”) is entered into as of
November 8, 2017 by and among FIVE POINT OPERATING COMPANY, LP, a Delaware
limited partnership (“Borrower”), ZB, N.A., dba CALIFORNIA BANK & TRUST (“CBT”),
as the administrative agent (“Administrative Agent”) for itself as a lender and
lenders COMERICA BANK, a Texas banking association (“Comerica”), JPMORGAN CHASE
BANK, N.A., a national banking association (“JPMorgan”), and CITIBANK, N.A.
(“Citibank” and collectively with CBT as a lender, Comerica, JPMorgan and
Citibank, the “Lenders” and each individually a “Lender”), with respect to that
certain Credit Agreement dated as of April 18, 2017 (the “Original Credit
Agreement” and, as amended by this Amendment, “Credit Agreement”) in the
original maximum commitment amount of $50,000,000.00 (the “Loan”). Except to the
extent expressly defined herein, each capitalized term shall mean as defined in
the Original Credit Agreement.
RECITALS
A.    Borrower also executed that certain Note dated as of April 18, 2017 in
favor of CBT as a Lender in the original face amount of $50,000,000.00 (the “CBT
Note”) and the Domestic Subsidiaries of the Borrower listed on Schedule 1.01(a)
of the Credit Agreement executed that certain Guaranty dated as of April 18,
2017 in favor of Administrative Agent for the benefit of Lenders (the
“Guaranty”). The Credit Agreement, the Note, the Guaranty and all other
agreements, documents, and instruments evidencing, supporting and otherwise
relating to the Loan, as each may be amended, modified, extended or restated
from time to time, are sometimes referred to individually and collectively as
the “Loan Documents”. Hereinafter, the Loan Documents shall mean such documents
as modified by this Amendment. At the time that Borrower originally entered in
the Loan Documents, Borrower was a Delaware limited liability company.
Subsequent thereto, on October 1, 2017, Borrower converted from a Delaware
limited liability company to a Delaware limited partnership.
B.    Borrower has requested that CBT modify the Loan and the Loan Documents to,
among other things, increase the Aggregate Commitments to $125,000,000.00 and to
extend the current Maturity Date of April 18, 2019 to April 18, 2020.
C.     Concurrently with this Amendment and as a condition to the effectiveness
thereof, CBT is assigning sixty percent (60%) of the Commitment, as such
Commitment is being increased by this Amendment to $125,000,000.00, to the other
Lenders, with each of the other Lenders assuming a twenty percent (20%) interest
of the Commitment.
AGREEMENT
WHEREFORE, based on the foregoing, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1.Accuracy of Recitals. The parties hereto acknowledge the accuracy of the
recitals set forth above.
2.Amendments to Defined Terms. Section 1 of the Original Credit Agreement
(Defined Terms) is hereby amended as follows:
a.    The following existing defined terms are hereby amended and restated in
their entirety as follows:
i)    “Aggregate Commitments” means the Commitments of all the Lenders, which
Commitments aggregate $125,000,000.00.
ii)    “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds


1

--------------------------------------------------------------------------------




Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, (b) if no such
rate is so published on such next succeeding Business Day, the Federal Funds
Rate for such day shall be the average rate charged to CBT on such day on such
transactions as determined by the Administrative Agent and (c) if the Federal
Funds Rate shall be less than zero percent (0.0%) at any time, such rate shall
be deemed to be zero percent (0.0%) for the purposes of this Agreement so long
as the Federal Funds Rate remains at less than zero percent (0.0%).
iii)    “Letter of Credit Sublimit” means an amount equal to the Aggregate
Commitments (i.e., $125,000,000.00).
iv)    “Maturity Date” means the latest of (a) April 18, 2020, (b) if the
Maturity Date is extended pursuant to Section 2.14, April 18, 2021 if extended a
final time, or (c) if a Term Out Commencement Date occurs pursuant to Section
2.04, the Converted Term Loan Maturity Date; provided, however, that, in each
case, if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day. “
b.    The defined term “Consolidated Adjusted Tangible Net Worth” is hereby
deleted in its entirety.
c.    The following new defined terms are hereby inserted into Section 1 of the
Credit Agreement, with such insertion to be in accordance with the alphabetical
order of the defined terms in Section 1:
i)    “Borrowing Base” means, as of any date of determination, an amount equal
to (a) the Consolidated Unpledged Assets divided by (b) 1.5.
ii)    “Borrowing Base Indebtedness” means, as of any date of determination, an
amount equal to (a) Consolidated Funded Indebtedness of Holdings and its
Subsidiaries minus (b) Non-Recourse Indebtedness of Holdings and its
Subsidiaries and (c) any Indebtedness secured by asset(s) of Holdings or any of
its Subsidiaries not included in the Consolidated Unpledged Assets.
iii)    “Material Assets” means any assets of Holdings other than any (a) Equity
Interests in Borrower or any Equity Interests in any intermediate holding
company parent of Borrower, (b) cash or Cash Equivalents received as a tax
distribution or payment from the Borrower pursuant to the Borrower's
Organizational Documents and any intercompany receivable or other asset arising
as a result of one or more intercompany loans from Holdings to Borrower of all
or any portion of such cash or Cash Equivalents received as such tax
distribution or payment, (c) immaterial personal property assets which are owned
by Holdings in the ordinary course of its business and are incidental to
Holdings’ ownership of Borrower, or (d) assets expressly disclosed by separate
line item on Holdings’ quarterly financial statements for the period of ending
as of June 30, 2017, which statements have been delivered in accordance with
Section 6.01(b) of the Credit Agreement.
3.Amended Loan Terms. The following terms and provisions set forth in the
Original Credit Agreement are hereby amended as follows:
a.    Section 2.01 - Committed Loans; Borrowing Base Indebtedness Limitation.


i)    Section 2.01(i) of the original Credit Agreement is hereby amended and
restated in its entirety as follows: “(i) the Total Outstandings shall not
exceed the lesser of the Aggregate Commitments or the Borrowing Base,”


ii)    Section 2.01 is further amended to delete the word “and” before “(ii)”,
insert a comma after the end of existing clause (ii) and insert the following
new clause (iii): “(iii) Administrative Agent has determined that no repayment
or cash collateralization shall be required to be made pursuant to Section
2.18(c)”.


2

--------------------------------------------------------------------------------




b.    Section 2.03(a)(i)– The Letter of Credit Commitment; Borrowing Base
Availability Limitation.
i)    Section 2.03(a)(i)(x) of the Original Credit Agreement is hereby amended
and restated in its entirety as follows: “(i) the Total Outstandings shall not
exceed the lesser of the Aggregate Commitments or the Borrowing Base,”


ii)    Section 2.03(a) is further amended to delete the word “and” before “(z)”,
insert a comma after the end of existing clause (z) and insert the following new
clause (aa): “(aa) Administrative Agent has determined that no repayment or cash
collateralization shall be required to be made pursuant to Section 2.18(c)”.
c.    Extension of Maturity Date. Upon the effective date of this Amendment, the
Maturity Date shall be deemed to have been extended to April 18, 2020 and
Borrower shall only be entitled to, subject to the satisfaction of the
conditions precedent to such extension set forth in Section 2.14, one additional
twelve (12) month extension of the Maturity Date (i.e., from April 18, 2020 to
April 18, 2021) under Section 2.14.
d.    Increase in Commitment; deletion of Section 2.15. Upon the effective date
of this Amendment (a) the Aggregate Commitments shall be as modified by this
Amendment (i.e., $125,000,000.00), (b) the provisions of Section 2.15 of the
Original Credit Agreement shall be deemed deleted and replaced with
“[Intentionally Deleted]” and Borrower shall have no further right to any
increase in the Aggregate Commitments, and (c) all references in the Original
Credit Agreement to Section 2.15 shall be deemed deleted.
e.    New Section 2.18; Borrowing Base Limitations. The following new Section
2.18 is hereby added to the Original Credit Agreement at the end of Article II:
“2.18    Borrowing Base Limitations.
(a)    Borrowing Base Availability. In addition to and without limitation of any
other provisions set forth elsewhere herein, the availability of any Loans or
any L/C Credit Extension shall be limited by, and shall at no time exceed, the
Borrowing Base. The calculation of Borrowing Base at any time shall be
determined by reference to the most recent Compliance Certificate delivered to
the Administrative Agent; provided that if the Administrative Agent notifies the
Borrower within five Business Days of receipt of the Compliance Certificate that
it disagrees with the calculation of Borrowing Base contained in such Compliance
Certificate (including a reasonable description of the basis upon which it
disagrees and its reasonable calculation of the Borrowing Base), the Borrowing
Base shall be calculated as so reasonably determined by Administrative Agent
based on the Compliance Certificate and the statements, reports and information
provided to Administrative Agent pursuant to Section 6.01.
(b)    Borrowing Base Indebtedness. The calculation of Borrowing Base
Indebtedness at any time shall be determined by reference to the most recent
Compliance Certificated delivered to the Administrative Agent; provided that if
the Administrative Agent notifies the Borrower within five Business Days of
receipt of the Compliance Certificate that it disagrees with the calculation of
Borrowing Base Indebtedness contained in such Compliance Certificate (including
a reasonable description of the basis upon which it disagrees and its reasonable
calculation of the Borrowing Base Indebtedness), the Borrowing Base Indebtedness
shall be calculated as so reasonably determined by Administrative Agent based on
the Compliance Certificate and the statements, reports and information provided
to Administrative Agent pursuant to Section 6.01.
(c)    Balancing Payment. In the event (i) the Total Outstandings exceed the
Borrowing Base and/or (ii) the Borrowing Base Indebtedness exceeds the Borrowing
Base, Borrower shall, within sixty (60) days after written demand therefor by
Administrative Agent to Borrower, repay that portion of any outstanding Loans
and/or Cash Collateralize that portion of any L/C Obligations necessary to
eliminate any such excess.”


3

--------------------------------------------------------------------------------




f.    Financial Reporting – Section 6.01. The following unnumbered paragraph is
hereby inserted at the end of Section 6.01 of the Original Credit Agreement.
“Notwithstanding anything to the contrary set forth elsewhere herein or in any
other Loan Document, if, during any fiscal quarter or fiscal year Holdings owns
any Material Asset, (a) the financial statements and other information required
to be delivered pursuant to Section 6.01 hereof with respect to such fiscal
quarter or fiscal year, as applicable, shall be required to be delivered with
respect to Borrower and its Subsidiaries (and such financial statements shall
not be on a consolidated basis with Holdings), (b) each of the financial
covenants set forth below in Sections 7.01 and 7.02 shall be deemed to be those
of Borrower without consolidation with Holdings and Borrower shall be required
to, independent of Holdings and without consolidation therewith, satisfy each
such financial covenant as and when required pursuant to Section 7.01 and
Section 7.02 and (c) any all references in the Credit Agreement or any other
Loan Document to “Holdings” with respect to (x) any financial statement or other
information required to be delivered pursuant to Section 6.01 hereof, (y) any
financial covenant set forth in Section 7.01 and 7.02 hereof and (z) any defined
term used in connection with the calculation of any financial covenant set forth
in Section 7.01 or 7.02 hereof, in each case shall be deemed to be a reference
to or a requirement of Borrower, as applicable. “
g.    Amendment to Section 6.12 – Additional Guarantors. Section 6.12 of the
Original Credit Agreement is hereby amended and restated in its entirety as
follows:
“6.12    Additional Guarantors. Notify the Administrative Agent promptly if
after the Closing Date (i) any Person becomes a Domestic Subsidiary of the
Borrower (other than an Excluded Subsidiary), or (ii) Holdings or any Domestic
Subsidiary of the Borrower (other than any such Domestic Subsidiary which is an
existing Guarantor) Guarantees any Indebtedness of the Borrower or its
Subsidiaries in respect of a capital markets bond issuance, and within 30 days
thereafter (or such longer period as the Administrative Agent shall agree),
cause such Person to (a) become a Guarantor by executing and delivering to the
Administrative Agent a counterpart of the Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose, and (b) deliver to
the Administrative Agent documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a) and favorable customary opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (a)), all
in form, content and scope reasonably satisfactory to the Administrative Agent.”
h.    Amendment to Sections 7.01(a) and 7.02(a) – Minimum Consolidated Tangible
Net Worth. Sections 7.01(a) and 7.02(a) of the Original Credit Agreement are
hereby amended and restated in their entirety as follows:
7.01(a)        “(a)     Minimum Consolidated Tangible Net Worth. Permit the
Consolidated Tangible Net Worth (monitored and tested quarterly as of the last
day of each fiscal quarter) to be less than (i) $949,007,500 plus (ii) 50% of
the cumulative Consolidated Net Income for each fiscal quarter commencing on or
after June 30, 2017 (excluding any quarter in which there is a loss but applying
Consolidated Net Income thereafter first to such loss before determining 50% of
such amount for purposes of this calculation) plus (iii) 50% of the aggregate
proceeds received by the Borrower (net of reasonable fees and expenses) in
connection with any offering of stock or equity in each fiscal quarter
commencing on or after June 30, 2017.”     
7.02(a)        “(a)    Minimum Consolidated Tangible Net Worth. Permit
Consolidated Tangible Net Worth as of the last day of any fiscal quarter of
Holdings (commencing with the fiscal quarter ending June 30, 2017) to be less
than $750,000,000.”
i.    New Section 7.07 - Additional Negative Covenants. The following new
Section 7.07 is hereby added to the Original Credit Agreement at the end of
Article VII:


4

--------------------------------------------------------------------------------




“7.07    Additional Negative Covenants. If Borrower consummates any capital
markets bond issuance (a “Bond Issuance”), then, effective as of the funding
date of such Bond Issuance (without notice to, consent of or action of the
Administrative Agent, the Borrower, any Lender or any other Person), any
negative covenants included in the indenture or any supplemental indenture for
such Bond Issuance (including, without limitation, negative covenants relating
to limitations on asset sales, limitations on restricted payments and
investments, limitation on the incurrence of indebtedness, limitations on
transactions with affiliates, limitations on permitted business activities,
limitations on liens, limitations on dividend and other payment restrictions
affecting restricted subsidiaries, and limitations on merger, consolidation or
sale of substantially all assets) (such additional negative covenants the
“Additional Negative Covenants”), together with all applicable definitions used
therein, shall be deemed to be incorporated into this Agreement as though set
forth in full and Borrower shall be obligated to comply therewith at all times,
with the failure to do so constituting an immediate Event of Default hereunder.
Any such Additional Negative Covenants shall be in addition to and without
limitation of the other existing negative covenants set forth in Article VII or
any other provision in the Loan Agreement. Borrower shall promptly provide
Administrative Agent (for the distribution of same to the Lenders) with final,
fully executed copies of any indenture or supplemental indenture relating to
such Bond Issuance. If Borrower does not consummate a Bond Issuance on or prior
to February 9, 2018, then the Lenders, the Administrative Agent and Borrower
shall use commercially reasonable efforts to cooperate in good faith to
negotiate Additional Negative Covenants reasonably acceptable to Borrower and
the Required Lenders, and this Agreement shall be amended with the consent of
Borrower, Administrative Agent and the Required Lenders to incorporate and
document such Additional Negative Covenants. In no event shall failure by
Borrower, Lenders or the Administrative Agent to exercise such commercially
reasonable efforts or to so cooperate in good faith result in a breach, Default
or Event of Default hereunder by Borrower.”
j.    Amendment to 10.01 – Amendments, Etc. The last paragraph of Section 10.01
of the Original Credit Agreement is hereby amended and restated in its entirety
as follows:
“Notwithstanding any provision herein to the contrary (but subject to the
proviso set forth below at the end of this paragraph), this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit
facilities to this Agreement, and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably in the benefits of this Agreement and the
other Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder; provided, however, to the extent any
such proposed amendments would affect any individual Lender such that it would
require that individual Lender’s consent or approval under Section 10.01(a)
through (g) above,  such consent or approval would be required.”
k.    Compliance Certificate. The form of Compliance Certificate attached as
Exhibit D to the Original Credit Agreement is hereby replaced by the form of
Compliance Certificate attached hereto as Exhibit 1, with all references to such
Compliance Certificate or Exhibit D in the Loan Documents being deemed a
reference to the form of Compliance Certificate attached hereto as Exhibit 1.
    
4.Conditions Precedent. This Amendment shall become effective and binding on
Administrative Agent, Borrower and Lenders only upon satisfaction of the
following conditions precedent:
a.    Execution and Delivery of Amendment and Related Documents. Administrative
Agent shall have received the following documents executed by all required
Persons (and shall have also executed and delivered its signature with respect
to any of the following documents to which it is a party): (i) this Amendment,


5

--------------------------------------------------------------------------------




(ii) those certain Lender Joinder Agreements pursuant to which each Lender
(other than CBT) has assumed twenty percent (20%) of the Aggregate Commitments
as increased by this Amendment, (iii) Borrower shall have executed new Notes in
favor of each of the Lenders (other than CBT whose existing CBT Note will
continue in effect) using the form of Note attached to the Credit Agreement,
(iv) each Guarantor shall have executed the attached Consent of Guarantors, and
(v) Borrower shall have delivered a fully executed Secretary’s Certificate
containing such statements, certificates, consents and resolutions authorizing
Borrower’s execution and delivery of this Amendment and the related documents,
including the Notes, and the performance of its obligations under the Loan
Documents as modified by this Amendment, all in form and content reasonably
acceptable to Administrative Agent.
b.    Payment of Extension Fee. Borrower shall have paid to Administrative Agent
for the benefit of the Lenders on a pro rata basis in accordance with their
respective Commitments an extension fee equal to .25% of the Aggregate
Commitments, which extension fee shall be deemed earned in full upon receipt and
non-refundable under any circumstance, including any prepayment of the Loan in
full at any time after the effective date of this Amendment.
c.    Payment of Commitment Fee. Borrower shall have either paid directly to
each Lender (other than CBT as a Lender) or shall have paid to Administrative
Agent for the benefit of such Lender (other than CBT as a Lender) a commitment
fee as may be agreed to by such Lender and Borrower, which commitment fee shall
be deemed earned in full upon receipt and non-refundable under any circumstance,
including any prepayment of the Loan in full at any time after the effective
date of this Amendment.
d.    Payment of Administrative Agent Fees. Borrower shall have paid to
Administrative Agent for its own account and not for the benefit of any Lender
such fees as required pursuant to separate agreement between Borrower and
Administrative Agent, which fees shall be deemed earned in full upon receipt and
non-refundable under any circumstance, including any prepayment of the Loan in
full at any time after the effective date of this Amendment.
e.    Representations True and Correct. The representations and warranties set
forth in the Loan Documents, including Section 5 of the Credit Agreement and
those set forth herein, are true, correct and complete in all material respects,
except as to any representations and warranties that are already qualified by
“in all material respects”, in which case such representations and warranties
will be true, correct and complete.
f.    No Event of Default. No Event of Default (or any event that with the
giving of notice and/or the passage of time could become an Event of Default)
shall have occurred and be continuing.
g.    Payment of Fees, Costs and Expenses. Borrower shall have paid to
Administrative Agent all fees, costs and charges in connection with this
Amendment and the consummation thereof, including Administrative Agent’s
reasonable legal fees and costs. Administrative Agent may (but without any
obligation to do so), permit any of the foregoing amounts to be paid after the
Effective Date, in which case such amounts shall be required to be paid to
Administrative Agent within ten (10) days of written demand therefor by Lender
to Borrower.
Notwithstanding anything to the contrary set forth elsewhere herein, the
foregoing conditions precedent to this Amendment shall only be deemed satisfied
(or otherwise deferred in accordance with their terms) and this Amendment shall
only be deemed effective as of the date first set forth above, all without
further notice to or action by any party hereto, upon the full execution and
delivery of the documents required by clause (a) above and the delivery by
Administrative Agent to Borrower and Lenders of a fully executed copy of this
Amendment.
5.Ratification of Loan Documents and Collateral. The Loan Documents are hereby
ratified and affirmed by Borrower and will remain in full force and effect as
modified herein, and as those Loan Documents may have been amended, restated or
otherwise modified. Each reference in any Loan Document to any other Loan
Document


6

--------------------------------------------------------------------------------




will be a reference to such Loan Document as modified by this Amendment or as
otherwise restated, amended or modified.
6.Borrower Representations and Warranties. Borrower represents and warrants to
Administrative Agent and Lenders as follows:
a.    No Defaults. Borrower is in compliance with the financial covenants set
forth in Sections 7.01 and 7.02 of the Credit Agreement and no Event of Default
has occurred and is continuing under the Loan Documents, and, to Borrower’s
knowledge, no event that with the giving of notice and/or the passage of time
could become an Event of Default).
b.    Continuing Accuracy of Representations. Each and all representations and
warranties of Borrower in the Loan Documents are accurate on the date hereof in
all material respects, except for those that may no longer be true as a result
of the passage of time or a change in circumstance and are not the result of an
Event of Default.
c.    No Counterclaims, Defenses. Borrower is not aware of any claims,
counterclaims, defenses, or set-offs available to either Borrower or Guarantor
with respect to the Loan Documents.
d.    Binding Obligations. The Loan Documents are the legal, valid, and binding
obligation of Borrower and, as applicable, Guarantors, enforceable against
Borrower and Guarantors respectively in accordance with their terms, subject
only to bankruptcy, insolvency, moratorium, reorganization or similar laws
affecting creditors’ rights generally and by equitable principles of general
application.
e.    Valid Formation; Authorization. Borrower continues to be validly existing
under the laws of the state of its formation and continues to be in good
standing in the State of California. The execution and delivery of this
Amendment and the performance of the Loan Documents, as modified herein have
been duly authorized by all requisite action by or on behalf of Borrower (and
each Guarantor to the extent applicable) and all other requisite persons, no
further consent, authorization or the taking of any other action is required in
order for Borrower and Guarantor (as applicable) to execute, deliver and perform
this Amendment and the other Loan Documents as modified herein and the
execution, delivery and performance of this Amendment and the other Loan
Documents as modified herein shall not conflict with any laws, orders,
judgments, decrees, agreements, indentures or other obligations and duties of
Borrower or Guarantor or with respect to which any of their respective assets
are subject.
7.Cooperation. Borrower covenants and agrees with Administrative Agent and
Lenders that Borrower and each Guarantor shall execute, deliver, and provide to
Administrative Agent and Lenders such additional agreements, documents, and
instruments as reasonably required by Administrative Agent and Lenders to
effectuate the intent of this Amendment, in each case, to the extent required by
the terms of the Loan Documents.
8.Entire Agreement, Change, Discharge, Termination, or Waiver. The Loan
Documents, as modified herein, and as otherwise amended, restated or modified,
contain the entire understanding and agreement of Borrower, Administrative Agent
and Lenders and each Guarantor in respect of the subject matter thereto and
supersede all prior representations, warranties, agreements, arrangements, and
understandings. No provision of such Loan Documents may be further changed,
discharged, supplemented, terminated, or waived except in a writing signed by
the applicable parties thereto and Administrative Agent, and Lenders as
applicable. To the extent there are any inconsistencies between the Loan
Documents and this Amendment, this Amendment shall control.


7

--------------------------------------------------------------------------------




9.Binding Effect. The Loan Documents as modified herein are binding upon, and
inure to the benefit of Borrower, each Guarantor, Administrative Agent and
Lenders and their respective successors and assigns to the extent any such
assignment is permitted under the Credit Agreement. This Amendment, and the
interpretation and enforcement thereof shall be in accordance with the general
terms and conditions set forth in the Original Credit Agreement (as modified
herein), including the notice provisions, consent to jurisdiction provisions,
governing law provisions, waiver of jury and judicial reference provisions, and
the integration, counterpart and severability provisions, with Administrative
Agent, Lender and Borrower being entitled to the benefits thereof and being
bound thereby.
 
[Signature Pages Follow]


8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have entered into this Amendment as of the
date first above written.
BORROWER:
FIVE POINT OPERATING COMPANY, LP,
a Delaware limited partnership


By: Five Point Opco GP, LLC, a Delaware limited liability company, its managing
general partner
By:
Five Point Holdings, LLC, a Delaware limited liability company, its sole member



By:
/s/ Michael P. White
Name:
Michael P. White
Title:
Vice President

















 
Signature Page
First Amendment to Credit Agreement






--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:

ZB, N.A. dba CALIFORNIA BANK & TRUST, as Administrative Agent



By:
/s/ Aegea Lee
Name:
Aegea Lee
Title:
SVP




LENDERS:


ZB, N.A. dba CALIFORNIA BANK & TRUST,
as a Lender and L/C Issuer



By:
/s/ Aegea Lee
Name:
Aegea Lee
Title:
SVP











 
Signature Page
First Amendment to Credit Agreement






--------------------------------------------------------------------------------






CITIBANK, N.A.



By:
/s/ Anita Philip
Name:
Anita Philip
Title:
Vice President











 
Signature Page
First Amendment to Credit Agreement






--------------------------------------------------------------------------------






COMERICA BANK,
a Texas banking association



By:
/s/ Jonathan R. Ward
Name:
Jonathan R. Ward
Title:
VP - Western Market











 
Signature Page
First Amendment to Credit Agreement






--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
a national banking association



By:
/s/ Chiara Carter
Name:
Chiara Carter
Title:
Executive Director





[End of Signature Pages]












 
Signature Page
First Amendment to Credit Agreement






--------------------------------------------------------------------------------





CONSENT AND AGREEMENT OF GUARANTOR

The undersigned Guarantor hereby consents to the foregoing First Amendment to
Credit Agreement (“Amendment”). The undersigned further acknowledges, represents
and warrants to Administrative Agent and Lenders that (a) the undersigned has
received a copy of the Amendment, has read the Amendment, understands the
Amendment, has discussed the Amendment with Borrower, has sought independent
advice from counsel with respect to the Amendment or, although having the time
and opportunity to do so, has elected not to seek such independent advice, and
thereafter has fully, finally and unconditionally consented to the Amendment,
(b) the Guaranty as may be modified by the Amendment (and as otherwise may have
been restated, amended or otherwise modified) continues to be the legal, valid
and binding obligation of the undersigned, enforceable against the undersigned
in accordance with their terms, subject only to bankruptcy, insolvency,
moratorium, reorganization or similar laws affecting creditors’ rights generally
and by equitable principles of general application, (c) notwithstanding anything
to the contrary set forth in any other agreement, instrument or other document,
Guarantor acknowledges and agrees that it is not a primary obligor along with
Borrower under the Loan and that the obligations of Guarantor under the Loan
Documents to which it is a party constitute separate, independent and valid
obligations of Guarantor and (d) Guarantor is not aware of any claims,
counterclaims, defenses, or off-sets with respect to the enforcement against
Guarantor of the Loan Documents to which it is a party exist.
Guarantor further acknowledges and agrees that, notwithstanding anything to the
contrary set forth in any Guaranty, no Guarantor shall be deemed to be a
guarantor of any applicable swap obligations if such Guarantor is not an
“Eligible Contract Participant” as defined in § 1(a)(18) of the Commodity
Exchange Act and the applicable rules issued by the Commodity Futures Trading
Commission and/or the Securities and Exchange Commission (collectively, and as
now or hereafter in effect, “the ECP Rules”) to the extent that the providing of
such guaranty by such Guarantor would violate the ECP Rules or any other
applicable law or regulation. This paragraph shall not affect any obligations of
any Guarantor other than with respect to any such swap obligations, nor shall it
affect the obligations of any Guarantor who qualifies as an Eligible Contract
Participant.
[Signature Pages Follow]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned have entered into this Consent and Agreement
of Guarantor as of the date of the Amendment.
GUARANTORS:


THE SHIPYARD COMMUNITIES, LLC
By:
Five Point Operating Company, LP,

its manager


By:
Five Point Opco GP, LLC,

its managing general partner


By:
Five Point Holdings, LLC,

its sole member
By:
/s/ Michael P. White
Name:
Michael P. White
Title:
Vice President





 
 
Signature Page to Consent and Agreement of Guarantor






--------------------------------------------------------------------------------






FIVE POINT LAND, LLC
By:
Five Point Operating Company, LP,

its manager


By:
Five Point Opco GP, LLC,

its managing general partner


By:
Five Point Holdings, LLC,

its sole member
By:
/s/ Michael P. White
Name:
Michael P. White
Title:
Vice President





 
 
Signature Page to Consent and Agreement of Guarantor






--------------------------------------------------------------------------------






FIVE POINT COMMUNITIES MANAGEMENT, INC.
By:
/s/ Michael P. White
Name:
Michael P. White
Title:
Assistant Secretary





 
 
Signature Page to Consent and Agreement of Guarantor






--------------------------------------------------------------------------------






FIVE POINT COMMUNITIES, LP
By:
Five Point Communities Management, Inc.,

its general partner
By:
/s/ Michael P. White
Name:
Michael P. White
Title:
Assistant Secretary





 
 
Signature Page to Consent and Agreement of Guarantor






--------------------------------------------------------------------------------






FIVE POINT HERITAGE FIELDS, LLC


By:
Five Point Operating Company, LP,

its sole member


By:
Five Point Opco GP, LLC,

its managing general partner


By:
Five Point Holdings, LLC,

its sole member
By:
/s/ Michael P. White
Name:
Michael P. White
Title:
Vice President





 





 
 
Signature Page to Consent and Agreement of Guarantor






--------------------------------------------------------------------------------





EXHIBIT 1


FORM OF COMPLIANCE CERTIFICATE




Financial Statement Date: ,
To:
ZB, N.A. dba California Bank & Trust, as Administrative Agent; $125,000,000
Unsecured Credit Facility

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of April 18, 2017
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein (including the Schedule hereto) as therein defined
unless otherwise defined herein), among Five Point Operating Company, LP, a
Delaware limited liability company (the “Borrower”), the Lenders from time to
time party thereto, and ZB, N.A. dba California Bank & Trust, as Administrative
Agent and L/C Issuer.
The undersigned Authorized Financial Officer hereby certifies as of the date
hereof that he/she is the                              of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of Holdings
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of Holdings ended as of
the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of
Holdings and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.
[select one:]
2.    [to the knowledge of the undersigned, no Default has occurred and is
continuing as of the date here.]
--or--
[to the knowledge of the undersigned, the following is a list of each Default
that has occurred and is continuing as of the date hereof and its nature and
status as of the date hereof:]
3.    The financial covenant analyses and information set forth on Schedule 11
attached hereto are true and accurate on and as of the date of this Certificate.






--------------------------------------------------------------------------------




4.    As of the end of the fiscal quarter ending on ___________, 20__, (a) the
Borrowing Base was $____________________ (i.e., that amount equal to the
Consolidated Unpledged Assets divided by 1.5) and (b) the Borrowing Base
Indebtedness was $___________ (i.e., that amount equal to the Consolidated
Funded Indebtedness minus (i) Non-Recourse Indebtedness and (ii) any
Indebtedness secured by asset(s) of the Borrower or any of its Subsidiaries not
included in the Consolidated Unpledged Assets).
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,         .
FIVE POINT OPERATING COMPANY, LP,
a Delaware limited partnership


By: Five Point Opco GP, LLC, a Delaware limited liability company, its managing
general partner
By:
Five Point Holdings, LLC, a Delaware limited liability company, its sole member



By:                     
Name:                     
Title:                     














1Calculations of Consolidated Interest Coverage Ratio and Consolidated EBITDA
only required to be provided if the Liquidity test is not satisfied


